Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment dated January 25, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the specifications and the claims have overcome each and every objection set forth in the Non-Final Office Action dated October 23, 2020. Applicant’s amendments to the claims have overcome only some of the 112(b) rejections set forth in the Non-Final Office Action dated October 23, 2020 and any pending rejections have been updated in the Office Action below. Any new and/or pending objections and/or rejections can be found in the Office Action below.

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. In regards to the arguments for claims 1 and 11, the arguments are fully considered but are respectfully disagreed with.
In regards to the arguments as concerns “a photographing-route computing unit which computes a photographing route by one of the small unmanned vehicles” the reference Nakane teaches in Page 5 Paragraph 1 that the movement of the multicoptors is executed in accordance with a program stored in the controller CT1. In this way Nakane teaches that the controller itself uses programs to move 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the enabling of battery exchange timing of each vehicle to be the same) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In regards to the arguments as concerns “the photographing-route computing unit computes the photographing route from a position of the one of the small unmanned aerial vehicles and an energy remaining amount of the one of the small unmanned aerial vehicles” the reference Meffert teaches in Par 47 that UAVs should be automatically directed to return to base if their battery is running low to avoid crashing. In regards to the applicants arguments as concerns the advantages of enabling battery exchange timing of each vehicle to be the same for those advantages to be obtained the energy remaining amount of each of the small aerial vehicles would have to be taken into account which the claims do not currently recite. The claims currently recite “the energy remaining amount of the one of the small unmanned aerial vehicles” which teaches the consideration of only one of the small unmanned aerial vehicles not multiple. Therefore the arguments are respectfully disagreed with as the reference Meffert is cited as teaching the consideration of the energy of a UAV which is what the claim is currently directed towards. In addition, the combination of references Nakane and Bernhardt as discussed above .

Claim Objections
Claim 2 is objected to because of the following informalities:  
In lines 4-5, “the energy amount remaining” should be --the energy remaining amount-- to maintain consistency throughout the claims.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
In line 3, “each of the receiving aerial vehicles” should be --each of the two or more receiving aerial vehicles-- to maintain consistency throughout the claim.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
In line 4-5, “the receiving aerial vehicles” should be --the two or more receiving aerial vehicles-- to maintain consistency throughout the claim.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
In line 3, “each of the transmitting aerial vehicles” should be --each of the two or more transmitting aerial vehicles-- to maintain consistency throughout the claim.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
In lines 4-5, “the energy amount remaining” should be --the energy remaining amount-- to maintain consistency throughout the claims.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
In line 3, “each of the receiving aerial vehicles” should be --each of the two or more receiving aerial vehicles-- to maintain consistency throughout the claim.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
In line 4-5, “the receiving aerial vehicles” should be --the two or more receiving aerial vehicles-- to maintain consistency throughout the claim.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
In line 3, “each of the transmitting aerial vehicles” should be --each of the two or more transmitting aerial vehicles-- to maintain consistency throughout the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a light emitter” in claims 1-20, wherein the light emitter is understood as corresponding to the light source as discussed in paragraph 28 of the specification, or equivalents thereof.
“a light receiver” in claims 1-20.
“a photographing-route computing unit” in claims 11-20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite “at least one processor configured to implement” as the structure for the gas computing and displaying unit in claims 1-20 as well as the photographing route computing unit in claims 1-10 but the specification contains no specific structure such as one or more processors for either of these two units. The structure does not contain any details regarding any specific components for these computations and the applicant has made no remarks as to how the structure of a processor would be supported by the specification. Claims 2-10 are rejected by virtue of their dependency on claim 1 and claims 12-20 are rejected by virtue of their dependency on claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitation “light receiver” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does disclose that the light receiver receives light and that photography is performed by the receiving aerial vehicle there is no additional structure beyond the functions listed for the light receiver in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “λ2, λ3, ..., and λn”, ”λ1, λ3, λ4, ..., and λn”, and “λ1, λ2, ..., and λn-1”, These limitations are unclear as to what exactly would constitute the series for each receiving aerial vehicle and which terms would be allocated to vehicle as some of the series skip terms such as ”λ1, λ3, λ4, ..., and λn” skipping the term λ2. It is unclear what each series would be and if the terms would be incremented by 1 continuously for the “…” section of each series until the last term or is incremented in some other way using a different pattern which would skip terms and this indefiniteness renders the scope of the claim unascertainable. For purposes of examination, the Examiner has interpreted the 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitations “at which target gas to be detected is estimated to be present” and “in which no target gas is estimated to be present.” both of which are unclear as to what the limitations are referring to as the term in or at which target gas to be detected is estimated to be or not to be present gives no specific context as to whether it refers to a location, an area, a listed component, etc. For purposes of examination, the Examiner has interpreted the limitations to mean the measurement data in a location in which target gas to be detected is estimated to be present is corrected using measurement data at a location in which target gas to be detected is not estimated to be present.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitations “at which target gas to be detected is estimated to be present” and “in which no target gas to be detected is estimated to be present.” both of which are unclear as to what the limitations are referring to as the term in which target gas to be detected is estimated to be or not to be present gives no specific context as to whether it refers to a location, an area, a listed component, etc. For purposes of examination, the Examiner has interpreted the limitations to mean the distance between the light emitter and the light receiver in a location in which target gas to be detected is estimated to be present is substantially equal to the distance between the light emitter and the light receiver at a location in which target gas to be detected is not estimated to be present.
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitation “light receiver” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does disclose that the light receiver receives light and that photography is performed by the receiving aerial vehicle there is no additional structure beyond the functions listed for the light receiver in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181..
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “photographing-route computing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification includes the functions performed by the photographing route computing unite in computing the desired route for the aerial vehicles but is devoid of any structure that performs the function in the claims and the claims do not recite that the processor performs the functions of the photographing-route computing unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “λ2, λ3, ..., and λn”, ”λ1, λ3, λ4, ..., and λn”, and “λ1, λ2, ..., and λn-1”, These limitations are unclear as to what exactly would constitute the series for each receiving aerial vehicle and which terms would be allocated to vehicle as some of the series skip terms such as ”λ1, λ3, λ4, ..., and λn” skipping the term λ2. It is unclear what each series would be and if the terms would be incremented by 1 continuously for the “…” section of each series until the last term or is incremented in some other way using a different pattern which would skip terms and this indefiniteness renders the scope of the claim unascertainable. For purposes of examination, the Examiner has interpreted the 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitations “at which target gas to be detected is estimated to be present” and “in which no target gas to be detected is estimated to be present.” both of which are unclear as to what the limitations are referring to as the term in which target gas to be detected is estimated to be or not to be present gives no specific context as to whether it refers to a location, an area, a listed component, etc. For purposes of examination, the Examiner has interpreted the limitations to mean the measurement data in a location in which target gas to be detected is estimated to be present is corrected using measurement data at a location in which target gas to be detected is not estimated to be present.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitations “at which target gas to be detected is estimated to be present” and “in which no target gas to be detected is estimated to be present.” both of which are unclear as to what the limitations are referring to as the term in which target gas to be detected is estimated to be or not to be present gives no specific context as to whether it refers to a location, an area, a listed component, etc. For purposes of examination, the Examiner has interpreted the limitations to mean the distance between the light emitter and the light receiver in a location in which target gas to be detected is estimated to be present is substantially equal to the distance between the light emitter and the light receiver at a location in which target gas to be detected is not estimated to be present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakane (Japanese Patent Publication JP2016050813 with English translation provided) in view of Bernhardt (US Patent Application Publication 2009/0222207) and Meffert (US Patent Application Publication 2016/0214715), based on the claim language as best understood by the Examiner.


Nakane discloses:
A gas detection system including: (Nakane: Page 6 Par 9 to Page 7 Par 3)
small unmanned aerial vehicles including a transmitting aerial vehicle (Nakane: Multicopter MC1 Fig. 7) in which a light emitter (Nakane: Laser 31 Fig. 7) is installed; (Nakane: Page 6 Par 11)
and a receiving aerial vehicle (Nakane: Multicopter MC2 Fig. 7) in which a light receiver (Nakane: Laser beam receiving means 45 Fig. 7) is installed; (Nakane: Page 6 Par 12)
a gas computing and displaying unit which computes and controls display of gas information; (Nakane: Page 5 Paragraph 1 and Page 6 Par 2)
and photographing-route computing unit which computes a photographing route by one of the small unmanned aerial vehicles, (Nakane: Page 5 Paragraph 1 and Page 7 Par 1-2)
wherein the receiving aerial vehicle receives, by the light receiver, light from the light emitter of the transmitting aerial vehicle (Nakane: Page 6 Par 9 to Page 7 Par 3)
and transmits gas data, responsive to the received light to the gas computing and displaying unit, (Nakane: Page 4 Par 1 and Page 7 Par 2)
the gas computing and displaying unit computes the gas information from the gas data, (Nakane: Page 6 Par 2)
and the photographing-route computing unit computes the photographing route from a position of one of the small unmanned aerial vehicles (Nakane: Page 7 Par 1-2)
Nakane does not appear to explicitly disclose:
at least one processor configured to implement
computes the photographing route from an energy remaining amount of one of the small unmanned aerial vehicles.

Nakane teaches a system and method which uses a controller to control the route and display gas concentration information when using multiple drones including a transmitting and a receiving drone. Similarly, Bernhardt teaches a system and method for mapping plumes of gas in an area using multiple UAVs and explicitly teaches the structure of a processor and their use in computing a flight profile in Par 22-24, 27-28, and 30
As such, Bernhardt teaches:
at least one processor (Bernhardt: Processors 124 and 134 Fig. 2) configured to implement the gas computing and displaying unit and the photographing-route computing unit (Bernhardt: Par 22-24, 27-28, and 30)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the explicit use of processing hardware on the transmitting and receiving UAVs to map out the flight profiles and create a map of the plume based on measurement data as taught by the system and method of Bernhardt to the gas detection system and method of Nakane. Both Nakane and Bernhardt teach similar systems which use paired transmitting and receiving UAVs to measure gas concentration in an area and it would have been obvious to add the use of the distributed processors of Bernhardt to map out the flight profiles to Nakane in order to ensure adequate coverage of the suspected plume region. A person of ordinary skill in the art would have been motivated to combine the teachings of Nakane and Bernhardt because of the motivation found in Par 27 of Bernhardt and would improve Nakane by ensuring coverage of the suspected plume region.


As such, Meffert teaches:
computes the photographing route from an energy remaining amount of one of the small unmanned aerial vehicles. (Meffert: Par 75)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the consideration of the power of the UAV when in use as taught by the system of Meffert to the gas detection system of modified Nakane. Both Meffert and modified Nakane teach similar gas detection systems that use UAVs to measure the concentration of gas in an area and it would have been obvious to add the consideration of the power level of the UAVs that are in use as taught by Meffert to modified Nakane to prevent the UAVS from running out of battery while in use. A person of ordinary skill in the art would have been motivated to combine the teachings of Meffert and modified Nakane because of the motivation found in Par 75 of Meffert and would improve modified Nakane by ensuring that the UAVs will not run out of power while flying and fall out of the sky.

Regarding Claim 2:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 1.
Modified Nakane further teaches:
wherein the photographing-route computing unit computes the photographing route from a position where data in the gas computing and displaying unit is lacking the gas information, the position of the one of the small unmanned aerial vehicles, and the energy remaining of the one of the small unmanned aerial vehicles. (Nakane: Page 6 Par 1 and Page 7 Par 1. Nakane teaches routing the UAVs to determine the methane concentration in the region R1 to obtain desired data)

Regarding Claim 3:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 1.
Modified Nakane does not appear to explicitly teach:
wherein two or more receiving aerial vehicles are installed with the light receiver,
and wherein the light receiver of each of the receiving aerial vehicles has a different detection wavelength.

Modified Nakane teaches a system and method for measuring the concentration of a gas using two paired UAVs that includes a laser that operates at a specific wavelength to detect a single gas. Similarly, Bernhardt teaches a system and method for mapping plumes of gas in an area using multiple UAVs and explicitly teaches having more than two UAVs and configuring the additional UAVs as additional receivers and transmitters. Bernhardt also explicitly teaches that the use of emitters in alternate spectral regions may provide enhanced signatures of vaporous chemical contaminants. 
As such, Bernhardt teaches:
wherein two or more receiving aerial vehicles are installed with the light receiver, (Bernhardt: Par 14 and 18)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the use of more than two UAVs to detect gasses as taught by 
As such, modified Nakane further teaches:
and wherein the light receiver of each of the receiving aerial vehicles has a different detection wavelength. (Bernhardt: Par 14, Par 18, and 32 teaches more than one pair of drone and having pairs of drones operate as a single unit and to operate on additional alternate bands. Nakane Page 3 Par 11 and Page 6 Par 5-7 for operating a pair of drones with a specific wavelength for receiving and transmitting in order to detect only one gas and if added to the teachings of Bernhardt would be obvious to have additional pairs of drones detect other desired gasses using the multiple transmitting and receiving drones of Bernhardt.)


The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 3.
Modified Nakane further teaches:
wherein detection wavelengths used for detecting target gas are a plurality of n detection wavelengths (λ1, λ2, ..., and λn, wherein the term is sequentially incremented by 1 until the last listed term is reached), and the receiving aerial vehicles include first to m-th (m>n) receiving aerial vehicles installed with the light receiver, wherein detection wavelengths of a light receiver in the first receiving aerial vehicle are λ2, λ3, ..., and λn, wherein detection wavelengths of a second light receiver in the second receiving aerial vehicle  are λ1, λ3, λ4, ..., and λn, wherein detection wavelengths of a light receiver in the m-th receiving aerial vehicle are λ1, λ2, ... and kn-1, and wherein the respective wavelengths λ1, λ2, ..., and λn are extracted from data in a first to m-th light receivers. (Bernhardt Par 14, Par 18, and Par 32. Nakane: Page 3 Par 11 and Page 5 Par 5-7)
Claim 4 is being interpreted under its broadest reasonable interpretation in which the number of drones is equal to two and the number of wavelengths is also equal to two. In this case, the claim would be interpreted as having two receiving drones with each having a different detection wavelength and as such would be rejected for similar reasons as to claim 3.

Regarding Claim 5:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 1.
Modified Nakane does not appear to explicitly teach:
wherein two or more transmitting aerial vehicles are installed with the light emitter,
and wherein the light emitter of each of the transmitting aerial vehicles has a different light-emitting wavelength.

Modified Nakane teaches a system and method for measuring the concentration of a gas using two paired UAVs that includes a laser that operates at a specific wavelength to detect a single gas. Similarly, Bernhardt teaches a system and method for mapping plumes of gas in an area using multiple UAVs and explicitly teaches having more than two UAVs and configuring the additional UAVs as additional receivers and transmitters. Bernhardt also explicitly teaches that the use of emitters in alternate spectral regions may provide enhanced signatures of vaporous chemical contaminants. 
As such, Bernhardt teaches:
wherein two or more transmitting aerial vehicles are installed with the light emitter, (Bernhardt: Par 14 and 18)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the use of more than two UAVs to detect gasses as taught by Bernhardt to the gas detection system as taught by modified Nakane. Both modified Nakane and Bernhardt teach detecting a gas using multiple UAVs operating as detectors and transmitters and it would have been obvious to add multiple receiving and transmitting vehicles as taught by Bernhardt to modified Nakane to allow for accelerated mapping of a desired area. Modified Nakane also teaches in Page 3 Par 11 and Page 6 Par 5-7 of Nakane that the system and method may be altered to use a laser with a separate wavelength that is specific to another gas that may be measured. Modified Nakane also teaches in Par 66 of Meffert that it is desirable to measure multiple different types of gasses around a site. The use of Bernhardts teachings of the use of alternate sensing bands in Par 32 and the use of more than one paired transmitter and receiver in combination with Modified Nakanes teaching of the use of a paired laser transmitter and receiver that operates on only one wavelength to detect a specified gas 
As such, modified Nakane further teaches:
and wherein the light emitter of each of the transmitting aerial vehicles has a different light-emitting wavelength. (Bernhardt: Par 14, Par 18, and 32 teaches more than one pair of drone and having pairs of drones operate as a single unit and to operate on additional alternate bands. Nakane Page 3 Par 11 and Page 6 Par 5-7 for operating a pair of drones with a specific wavelength for receiving and transmitting in order to detect only one gas and if added to the teachings of Bernhardt would be obvious to have additional pairs of drones detect other desired gasses using the multiple transmitting and receiving drones of Bernhardt.)

Regarding Claim 6:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 1.
Modified Nakane does not appear to explicitly teach:
wherein measurement data between the light emitter of the transmitting aerial vehicle and the light receiver of the receiving aerial vehicle at which target gas to be detected is estimated to be present is corrected by use of measurement data between the light emitter of the transmitting aerial vehicle and the light receiver of the receiving aerial vehicle in which no target gas to be detected is estimated to be present.


As such, Bernhardt teaches:
wherein measurement data between the light emitter of the transmitting aerial vehicle and the light receiver of the receiving aerial vehicle at which target gas to be detected is estimated to be present is corrected by use of measurement data between the light emitter of the transmitting aerial vehicle and the light receiver of the receiving aerial vehicle in which no target gas to be detected is estimated to be present. (Bernhardt: Par 26)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the calibration sequence as taught by Bernhardt to the gas detection method of modified Nakane. Both modified Nakane and Bernhardt teach a drone with a transmitter and a drone with a receiver to detect gasses in an area and it would have been obvious to add the calibration step before the start of the detection of gas in the desired region as taught by Bernhardt to modified Nakane to calibrate the readings. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Nakane and Bernhardt because of the motivation provided in Par 26 of Bernhardt and would improve modified Nakane by allowing the determination of background levels and noise in the readings that the method would perform.

Regarding Claim 7:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 1.
Modified Nakane further teaches:
wherein photography is performed in such a way that a distance between the light emitter of the transmitting aerial vehicle and the light receiver of the receiving aerial vehicle in which no target gas to be detected is estimated to be present is substantially equal to a distance between the light emitter of the transmitting aerial vehicle and the light receiver of the receiving aerial vehicle at which target gas to be detected is estimated to be present. (Nakane: Page 4 Par 2 and Page 7 Par 1. Nakane teaches maintaining a certain distance between the receiving and transmitting drones at all times.)

Regarding Claim 11:
Nakane discloses:
A gas detection method for a gas detection system including: (Nakane: Page 6 Par 9 to Page 7 Par 3)
small unmanned aerial vehicles including a transmitting aerial vehicle in which a light emitter is installed, (Nakane: Page 6 Par 11)
and a receiving aerial vehicle in which a light receiver is installed; (Nakane: Page 6 Par 12)
a gas computing and displaying unit which computes and controls display of gas information; (Nakane: Page 6 Par 2)
and photographing-route computing unit which computes a photographing route by one of  the small unmanned aerial vehicles, (Nakane: Page 7 Par 1-2)
the gas detection method comprising: receiving light, by the light receiver, from the light emitter of the transmitting aerial vehicle (Nakane: Page 6 Par 9 to Page 7 Par 3)
and transmitting gas data, responsive to the received light to the gas computing and displaying unit by the receiving aerial vehicle
computing the gas information from the gas data by the gas computing and displaying unit; (Nakane: Page 6 Par 2)
and computing the photographing route from a position of the one of the small unmanned aerial vehicles (Nakane: Page 7 Par 1-2)
Nakane does not appear to explicitly disclose:
at least one processor configured to implement the gas computing and displaying unit and the photographing-route computing unit
computing the photographing route from an energy remaining amount of the one of the small unmanned aerial vehicles.

Nakane teaches a system and method which uses a controller to control the route and display gas concentration information when using multiple drones including a transmitting and a receiving drone. Similarly, Bernhardt teaches a system and method for mapping plumes of gas in an area using multiple UAVs and explicitly teaches the structure of a processor and their use in computing a flight profile in Par 22-24, 27-28, and 30
As such, Bernhardt teaches:
at least one processor configured to implement the gas computing and displaying unit and the photographing-route computing unit (Bernhardt: Par 22-24, 27-28, and 30)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the explicit use of processing hardware on the transmitting and receiving UAVs to map out the flight profiles and create a map of the plume based on measurement data as taught by the system and method of Bernhardt to the gas detection system and method of Nakane. Both Nakane and Bernhardt teach similar systems which use paired transmitting and receiving UAVs to measure gas concentration in an area and it would have been obvious to add the use of the 

Modified Nakane teaches a system and method in which drones measure gas data in an area along a route. Similarly, Meffert teaches a system for deploying UAVs in an area to perform a number of measurements in an area, including using lasers to measure the concentrations of gases. Meffert also explicitly teaches taking into account the remaining battery of deployed UAVs when flying to determine when they should return to base or land when their power falls below a critical level.
As such, Meffert teaches:
computing the photographing route from an energy remaining amount of the small unmanned aerial vehicle. (Meffert: Par 75)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the consideration of the power of the UAV when in use as taught by the method of Meffert to the gas detection method of modified Nakane. Both Meffert and modified Nakane teach similar gas detection methods that use UAVs to measure the concentration of gas in an area and it would have been obvious to add the consideration of the power level of the UAVs that are in use as taught by Meffert to modified Nakane to prevent the UAVS from running out of battery while in use. A person of ordinary skill in the art would have been motivated to combine the teachings of Meffert and modified Nakane because of the motivation found in Par 75 of Meffert and would improve modified Nakane by ensuring that the UAVs will not run out of power while flying and fall out of the sky.

Regarding Claim 12:

Modified Nakane further teaches:
wherein the photographing-route computing unit computes the photographing route from a position where data in the gas computing and displaying unit is lacking the gas information, the position of the one of the small unmanned aerial vehicles, and the energy amount remaining amount of the one of the small unmanned aerial vehicles. (Nakane: Page 6 Par 1 and Page 7 Par 1. Nakane teaches routing the UAVs to determine the methane concentration in the region R1 to obtain desired data.)

Regarding Claim 13:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 11.
Modified Nakane does not appear to explicitly teach:
wherein two or more receiving aerial vehicles are installed with the light receiver,
and wherein the light receiver of each of the receiving aerial vehicles has a different detection wavelength.

Modified Nakane teaches a system and method for measuring the concentration of a gas using two paired UAVs that includes a laser that operates at a specific wavelength to detect a single gas. Similarly, Bernhardt teaches a system and method for mapping plumes of gas in an area using multiple UAVs and explicitly teaches having more than two UAVs and configuring the additional UAVs as additional receivers and transmitters. Bernhardt also explicitly teaches that the use of emitters in alternate spectral regions may provide enhanced signatures of vaporous chemical contaminants. 

where wherein two or more receiving aerial vehicles are installed with the light receiver, (Bernhardt: Par 14 and 18)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the use of more than two UAVs to detect gasses as taught by Bernhardt to the gas detection method as taught by modified Nakane. Both modified Nakane and Bernhardt teach detecting a gas using multiple UAVs operating as detectors and transmitters and it would have been obvious to add multiple receiving and transmitting vehicles as taught by Bernhardt to modified Nakane to allow for accelerated mapping of a desired area. Modified Nakane also teaches in Page 3 Par 11 and Page 6 Par 5-7 of Nakane that the system and method may be altered to use a laser with a separate wavelength that is specific to another gas that may be measured. Modified Nakane also teaches in Par 66 of Meffert that it is desirable to measure multiple different types of gasses around a site. The use of Bernhardts teachings of the use of alternate sensing bands in Par 32 and the use of more than one paired transmitter and receiver in combination with Modified Nakanes teaching of the use of a paired laser transmitter and receiver that operates on only one wavelength to detect a specified gas would have been obvious to combine to have additional pairs of transmitting and receiving drones operate on the desired alternate wavelength bands to detect additional gasses. A person of ordinary skill in the art would have been motivated to combine the teachings of Bernhardt and modified Nakane because of the motivation found in Par 31 of Bernhardt and would improve modified Nakane by accelerating mapping of gasses.
As such, modified Nakane further teaches:
and wherein the light receiver of each of the receiving aerial vehicles has a different detection wavelength. (Bernhardt: Par 14, Par 18, and 32 teaches more than one pair of drone and having pairs of drones operate as a single unit and to operate on additional alternate bands. Nakane 

Regarding Claim 14:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 13.
Modified Nakane further teaches:
wherein detection wavelengths used for detecting target gas are a plurality of n detection wavelengths (λ1, λ2, ..., and λn, wherein the term is sequentially incremented by 1 until the last listed term is reached), and the receiving aerial vehicles include first to m-th (m>n) receiving aerial vehicles installed with the light receiver, wherein detection wavelengths of a light receiver in the first receiving aerial vehicle are λ2, λ3, ..., and λn, wherein detection wavelengths of a second light receiver in the second receiving aerial vehicle  are λ1, λ3, λ4, ..., and λn, wherein detection wavelengths of a light receiver in the m-th receiving aerial vehicle are λ1, λ2, ... and kn-1, and wherein the respective wavelengths λ1, λ2, ..., and λn are extracted from data in a first to m-th light receivers. (Bernhardt Par 14, Par 18, and Par 32. Nakane: Page 3 Par 11 and Page 5 Par 5-7)
Claim 14 is being interpreted under its broadest reasonable interpretation in which the number of drones is equal to two and the number of wavelengths is also equal to two. In this case, the claim would be interpreted as having two receiving drones with each having a different detection wavelength and as such would be rejected for similar reasons as to claim 13.


The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 11.
Modified Nakane does not appear to explicitly teach:
wherein two or more transmitting aerial vehicles are installed with the light emitter,
and wherein the light emitter of each of the transmitting aerial vehicles has a different light-emitting wavelength.

Modified Nakane teaches a system and method for measuring the concentration of a gas using two paired UAVs that includes a laser that operates at a specific wavelength to detect a single gas. Similarly, Bernhardt teaches a system and method for mapping plumes of gas in an area using multiple UAVs and explicitly teaches having more than two UAVs and configuring the additional UAVs as additional receivers and transmitters. Bernhardt also explicitly teaches that the use of emitters in alternate spectral regions may provide enhanced signatures of vaporous chemical contaminants. 
As such, Bernhardt teaches:
wherein two or more transmitting aerial vehicles are installed with the light emitter, (Bernhardt: Par 14 and 18)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the use of more than two UAVs to detect gasses as taught by Bernhardt to the gas detection method as taught by modified Nakane. Both modified Nakane and Bernhardt teach detecting a gas using multiple UAVs operating as detectors and transmitters and it would have been obvious to add multiple receiving and transmitting vehicles as taught by Bernhardt to modified Nakane to allow for accelerated mapping of a desired area. Modified Nakane also teaches in Page 3 Par 11 and Page 6 Par 5-7 of Nakane that the system and method may be altered to use a laser 
As such, modified Nakane further teaches:
and wherein the light emitter of each of the transmitting aerial vehicles has a different light-emitting wavelength. (Bernhardt: Par 14, Par 18, and 32 teaches more than one pair of drone and having pairs of drones operate as a single unit and to operate on additional alternate bands. Nakane Page 3 Par 11 and Page 6 Par 5-7 for operating a pair of drones with a specific wavelength for receiving and transmitting in order to detect only one gas and if added to the teachings of Bernhardt would be obvious to have additional pairs of drones detect other desired gasses using the multiple transmitting and receiving drones of Bernhardt.)

Regarding Claim 16:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 11.
Modified Nakane does not appear to explicitly teach:
wherein measurement data between the light emitter of the transmitting aerial vehicle and the light receiver of the receiving aerial vehicle at which target gas to be detected is estimated to be present is corrected by use of measurement data between the light emitter of the transmitting aerial vehicle and the light receiver of the receiving aerial vehicle at which no target gas to be detected is estimated to be present.

Bernhardt teaches a self-calibration step that upon initial deployment of a paired receiver and transmitter attached to two separate drones to perform a calibration sequence of activating the transmitter to determine the background levels and sensor noise that might be received. 
As such, Bernhardt teaches:
wherein measurement data between the light emitter of the transmitting aerial vehicle and the light receiver of the receiving aerial vehicle at which target gas to be detected is estimated to be present is corrected by use of measurement data between the light emitter of the transmitting aerial vehicle and the light receiver of the receiving aerial vehicle at which no target gas to be detected is estimated to be present. (Bernhardt: Par 26)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the calibration sequence as taught by Bernhardt to the gas detection method of modified Nakane. Both modified Nakane and Bernhardt teach a drone with a transmitter and a drone with a receiver to detect gasses in an area and it would have been obvious to add the calibration step before the start of the detection of gas in the desired region as taught by Bernhardt to Nakane to calibrate the readings. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Nakane and Bernhardt because of the motivation provided in Par 26 of Bernhardt and would improve modified Nakane by allowing the determination of background levels and noise in the readings that the method would perform.

Regarding Claim 17:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 11.
Modified Nakane further teaches:
wherein photography is performed in such a way that a distance between the light emitter of the transmitting aerial vehicle and the light receiver of the receiving aerial vehicle at which no target gas to be detected is estimated to be present is substantially equal to a distance between the light emitter of the transmitting aerial vehicle and the light receiver of the receiving aerial vehicle at which target gas to be detected is estimated to be present. (Nakane: Page 4 Par 2 and Page 7 Par 1. Nakane teaches maintaining a certain distance between the receiving and transmitting drones at all times.)

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakane (Japanese Patent Publication JP2016050813 with English translation provided) in view of Bernhardt (US Patent Application Publication 2009/0222207) and Meffert (US Patent Application Publication 2016/0214715) as applied to claims 1 and 11, respectively, above, and further in view of Bingham (US Patent Application Publication 2017/0322383), based on the claim language as best understood by the Examiner.

Regarding Claim 8:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 1.
Modified Nakane does not appear to explicitly teach:
wherein a wavelength band of the light emitter of the transmitting aerial vehicle is a band (2.8 to 3.5 µm band, 5 to 8 µm band, or 9.8 to 10.5 µm band) outside of an atmospheric window.

Modified Nakane teaches in Page 3 Par 11 and Page 6 Par 5-7 that more than just the wavelength for the detection of methane may be used when using a transmitting drone and receiving drone to detect gasses. Similarly, Bingham teaches a method and system that has a drone transmit light through a desired wavelength band to a receiving drone in order to detect gasses in the desired frequency. Bingham specifically teaches the use of the mid infrared band in order to avoid the absorption of light by water vapor and gives an example spectrum to use between 3 and 15 µm.
As such, Bingham teaches:
wherein a wavelength band of the light receiver of the transmitting aerial vehicle is a band (2.8 to 3.5 µm band, 5 to 8 µm band, or 9.8 to 10.5 µm band) outside of an atmospheric window. (Bingham: Par 44-46. See Fig. 15 and Fig. 17-19)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the wavelength bands as taught by Bingham to the gas detection system of modified Nakane. Both modified Nakane and Bingham teach similar uses of two drones to transmit light between them in order to detect gasses and it would have been obvious to add the specific wavelength bands used by Bingham to modified Nakane in order to allow the system to detect a wider variety of gases. A person of ordinary skill in the art would have been motivated to combine the teachings of Bingham and modified Nakane because of the motivation provided in Par 44 of Bingham and would improve modified Nakane by allowing the tuning of the wavelengths used in the system to detect a variety of chemicals of interest.

Regarding Claim 9:

Modified Nakane does not appear to explicitly teach:
wherein a wavelength band of the light receiver of the receiving aerial vehicle is a band (2.8 to 3.5 µm band, 5 to 8 µm band, or 9.8 to 10.5 µm band) outside of an atmospheric window.

Modified Nakane teaches in Page 3 Par 11 and Page 6 Par 5-7 that more than just the wavelength for the detection of methane may be used when using a transmitting drone and receiving drone to detect gasses. Similarly, Bingham teaches a method and system that has a drone transmit light through a desired wavelength band to a receiving drone in order to detect gasses in the desired frequency. Bingham specifically teaches the use of the mid infrared band in order to avoid the absorption of light by water vapor and gives an example spectrum to use between 3 and 15 µm.
As such, Bingham teaches:
wherein a wavelength band of the light receiver of the receiving aerial vehicle is a band (2.8 to 3.5 µm band, 5 to 8 µm band, or 9.8 to 10.5 µm band) outside of an atmospheric window. (Bingham: Par 44-46. See Fig. 15 and Fig. 17-19)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the wavelength bands as taught by Bingham to the gas detection system of modified Nakane. Both modified Nakane and Bingham teach similar uses of two drones to transmit light between them in order to detect gasses and it would have been obvious to add the specific wavelength bands used by Bingham to modified Nakane in order to allow the system to detect a wider variety of gases. A person of ordinary skill in the art would have been motivated to combine the teachings of Bingham and modified Nakane because of the motivation provided in Par 44 of Bingham 

Regarding Claim 18:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 11.
Modified Nakane does not appear to explicitly teach:
wherein a wavelength band of the light emitter of the transmitting aerial vehicle is a band (2.8 to 3.5 µm band, 5 to 8 µm band, or 9.8 to 10.5 µm band) outside of an atmospheric window.
Modified Nakane teaches in Page 3 Par 11 and Page 6 Par 5-7 that more than just the wavelength for the detection of methane may be used when using a transmitting drone and receiving drone to detect gasses. Similarly, Bingham teaches a method and system that has a drone transmit light through a desired wavelength band to a receiving drone in order to detect gasses in the desired frequency. Bingham specifically teaches the use of the mid infrared band in order to avoid the absorption of light by water vapor and gives an example spectrum to use between 3 and 15 µm.
As such, Bingham teaches:
wherein a wavelength band of the light emitter of the transmitting aerial vehicle is a band (2.8 to 3.5 µm band, 5 to 8 µm band, or 9.8 to 10.5 µm band) outside of an atmospheric window. (Bingham: Par 44-46. See Fig. 15 and Fig. 17-19)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the wavelength bands as taught by Bingham to the gas detection method of modified Nakane. Both modified Nakane and Bingham teach similar uses of two drones to transmit light between them in order to detect gasses and it would have been obvious to add the specific wavelength bands used by Bingham to modified Nakane in order to allow the method to detect 

Regarding Claim 19:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 11.
Modified Nakane does not appear to explicitly teach:
wherein a wavelength band of the light receiver of the receiving aerial vehicle is a band (2.8 to 3.5 µm band, 5 to 8 µm band, or 9.8 to 10.5 µm band) outside of an atmospheric window.

Modified Nakane teaches in Page 3 Par 11 and Page 6 Par 5-7 that more than just the wavelength for the detection of methane may be used when using a transmitting drone and receiving drone to detect gasses. Similarly, Bingham teaches a method and system that has a drone transmit light through a desired wavelength band to a receiving drone in order to detect gasses in the desired frequency. Bingham specifically teaches the use of the mid infrared band in order to avoid the absorption of light by water vapor and gives an example spectrum to use between 3 and 15 µm.
As such, Bingham teaches:
wherein a wavelength band of the light receiver of the receiving aerial vehicle is a band (2.8 to 3.5 µm band, 5 to 8 µm band, or 9.8 to 10.5 µm band) outside of an atmospheric window. (Bingham: Par 44-46. See Fig. 15 and Fig. 17-19)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the wavelength bands as taught by Bingham to the gas detection .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakane (Japanese Patent Publication JP2016050813 with English translation provided) in view of Bernhardt (US Patent Application Publication 2009/0222207) and Meffert (US Patent Application Publication 2016/0214715) as applied to claims 1 and 11, respectively, above, and further in view of Owen (US Patent 6486474), based on the claim language as best understood by the Examiner.

Regarding Claim 10:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 1.
Modified Nakane does not appear to explicitly teach:
wherein the light receiver of the receiving aerial vehicle includes a function of dispersing infrared light into a spectrum and receiving the dispersed spectrum, 
and wherein the gas computing and displaying unit includes a function of processing the dispersed spectrum into an image.


As such Owen teaches:
wherein the light receiver of the receiving aerial vehicle includes a function of dispersing infrared light into a spectrum and receiving the dispersed spectrum,  (Owen: Col 8 Line 35-63)
and the gas computing and displaying unit includes a function of processing the dispersed spectrum into an image. (Owen: Col 8 Line 35-63,, Col 11 Line 32-55, and Col 11 Line 64 to 15)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the dispersal of infrared light into a spectrum as taught by Owen to the gas detection system of modified Nakane. Both modified Nakane and Owen teach using received light to be able to detect a desired type of gas and it would have been obvious to add the dispersal of light as taught by Owen to modified Nakane to ensure that only the light of the desired wavelength is detected. A person of ordinary skill in the art would have been motivated to combine the teachings of Owen and modified Nakane because of the motivation found in Col 4 Line 48-50 of Owen and would improve modified Nakane by allowing for rapid, precise, and accurate measurements.

Regarding Claim 20:
The combination of Nakane, Bernhardt, and Meffert teach, as shown in the rejection above, the limitations of claim 11.
Modified Nakane does not appear to explicitly teach:
wherein the light receiver of the receiving aerial vehicle includes a function of dispersing infrared light into a spectrum and receiving the dispersed spectrum, 
and wherein the gas computing and displaying unit includes a function of processing the dispersed spectrum into an image.

Modified Nakane teaches the use of a light transmitter and a receiver in order to detect gasses in an area. Similarly, Owen teaches a system of detecting gasses using a light transmitter and receiver. Owen explicitly teaches the use of a filter using a dispersive element to disperse the light received by the receiving unit. Owen also teaches that when using this system that the received light is dispersed by wavelength and a selected wavelength is chosen in order to detect only the desired wavelength. 
As such Owen teaches:
wherein the light receiver of the receiving aerial vehicle includes a function of dispersing infrared light into a spectrum and receiving the dispersed spectrum,  (Owen: Col 8 Line 35-63)
and wherein the gas computing and displaying unit includes a function of processing the dispersed spectrum into an image. (Owen: Col 8 Line 35-63,, Col 11 Line 32-55, and Col 11 Line 64 to 15)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the dispersal of infrared light into a spectrum as taught by Owen to the gas detection method of modified Nakane. Both modified Nakane and Owen teach using received light to be able to detect a desired type of gas and it would have been obvious to add the dispersal of light as taught by Owen to modified Nakane to ensure that only the light of the desired wavelength is detected. A person of ordinary skill in the art would have been motivated to combine the teachings of Owen and modified Nakane because of the motivation found in Col 4 Line 48-50 of Owen and would improve modified Nakane by allowing for rapid, precise, and accurate measurements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalayeh (US 2006/0268947) is pertinent because it teaches a multi-line tunable laser system for that uses lasers tuned to different wavelengths to determine spectral characteristics of a target.
Wong (US 8294899) is pertinent because it teaches a method of mapping concentrations of airborne matter.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        



/Nadeem Odeh/Primary Examiner, Art Unit 3669